Title: From David Humphreys to George Clinton, 16 July 1782
From: Humphreys, David
To: Clinton, George


                  
                     Sir
                     Newburgh July 16th 1782
                  
                  In the absence of His Excellency the Commander in Chief, the enclosed information has been received, which I take the liberty to forward to your Excellency, as the frontiers of this State appear to be particularly concerned thereby, if the intelligence should prove to be well founded.
                  Since His Excellency left this, I have in consequence of his direction, ordered the Depy Qr Master to forward to Albany 400 Cartridge Boxes (to be selected from the best of the damaged Boxes in Store) for the use of State Regt commanded by Col. Willet; this will enable all those Troops to be employed on the frontier of the Mohawk, in conformity to the General’s wishes which have been signified to the commanding Officer in the Department: if any thing farther should be necessary during the absence of the General, I am well assured, he will be particularly happy in your paying such attention to it, as you shall judge requisite.  I have the honor to be With perfect respect Your Excellencys Most Obedt Servant
                  
                     D. Humphrys, Aid
                     to the Commander in Chief
                  
               